Case: 1:17-cr-00364-DAP Doc #: 102 Filed: 03/25/20 1 of 1. PageID #: 1548



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

  UNITED STATES OF AMERICA,                )          CASE NO. 1:17cr364
                                           )
             Plaintiff,                    )
                                           )          JUDGE DAN AARON POLSTER
                                           )
             - vs -                        )
                                           )          MINUTES & ORDER RE: SUPERVISED
                                           )          RELEASE VIOLATION
  JESUS BEY,                               )          HEARING
                                           )
             Defendant.                    )



      This matter was heard on January 15, 2020, upon the request of the probation office for a

finding that the defendant violated the conditions of supervised release, Doc #: 94. At the time

the Court revoked the Defendants supervised release and continued the matter to March 30, 2020,

to allow the Government time for forensic investigations, Doc #: 101.

      The Government is still determining whether or not to seek an indictment for conduct

forming the basis of the constructive possession of a firearm supervised release violation. The

delay is occasioned by the COVID-19 epidemic.

      The Court cannot hold a hearing until the Government makes a decision as to prosecution.

If the Government attains an indictment, proceedings as to supervised release violations will be

postponed until the conclusion of the criminal proceedings. If the Government chooses not to

seek an indictment, the Supervised Release Violation Hearing will proceed on May 12, 2020, at

10:00 a.m.

      The defendant remains detained.

      IT IS SO ORDERED.

                                                           /s/Dan Aaron Polster      3/25/2020
                                                          Dan Aaron Polster
                                                          United States District Judge


                                                 1
